DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 1,414,601) in view of Lishman (U.S. Patent No. 3,114,412).
Regarding claim 1, Taylor discloses a curtain holder apparatus [FIG. 2], comprising: a rod (14) having an integrated ring (6; it is noted that the term “integrate” is defined as “to incorporate into a larger unit” or “to unite with something else” per https://www.merriam-webster.com/dictionary/integrate, and does not explicitly require a unitary or monolithic construction; the ring 6 is incorporated with the rod 14 as part of a larger unit, and therefore reads on the limitation given a broadest reasonable interpretation) on one end of the rod [FIG. 2]; and an integrated clip (8, 9, 11, 12, 16) attached to the rod and configured to receive and pinch a curtain to create a pleat in the curtain [FIG. 1]. Taylor does not disclose that the rod is tangential to the ring.
Nonetheless, Lishman discloses a curtain holder apparatus comprising a rod (10) having an integrated ring (16), wherein the rod is tangential to the ring [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Taylor to have the tangential ring configuration taught by Lishman, in order to raise the height of the curtain relative to the curtain rod, so as to hide the curtain rod from view.
Regarding claim 2, Taylor discloses that said clip is approximately equidistant from either end of the rod (as shown in Figure 2, the arms 9 of the clip are approximately equidistant from the top of the rod at the curled portion and the bottom of the rod at the bend 18).
Regarding claim 3, Taylor discloses that said apparatus is made of metal or plastic (page 1, lines 45-50; at least the teeth 11 of the clip are formed from metal).
Regarding claim 4, Taylor discloses that said clip is spring loaded (via spring 16; page 1, lines 58-66 and 83-85).
Regarding claim 5, Taylor discloses the rod, the clip, and the ring, but does not specify a size of the components.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the rod, clip, and spring to have dimensions within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 014, applicant has not disclosed any criticality for the claimed limitations. Forming the rod, clip, and spring with sizes within the claimed ranges provides the obvious benefits of ensuring reliable fit on a wide range of commonly sold curtain rods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634